Case 4:16-cv-00192-JAS Document 275

LAW OFFICES OF

MINIAT & WILSON, L. P. C.

550 WEST INA ROAD, SUITE 101
TUCSON, ARIZONA 85704

Phone: (520) 742-1177

Fax: 877-399-4343; E-mail: jerwil@dakotacom. net
Firm No. : 00235500

Jerald R. Wilson

State Bar No. : 014933

PCC No. : 64897

Attorneys for Defendants/
Counter-Plaintiffs/Third Party Plaintiffs

Filed 04/01/19 Page 1of5

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA

 

 

WILSHIRE INSURANCE COMPANY,

Plaintiff,
Vv.

PATRICK YAGER and JAVIER LOPEZ,

Defendants,

 

PATRICK YAGER and JAVIER LOPEZ,

Counter-Plaintiffs,
v.
WILSHIRE INSURANCE COMPANY; ABC
COMPANIES 1-10; XYZ CORPORATIONS 1-10; and
ABC PARTNERSHIPS 1-10,

Counter-Defendants.

 

PATRICK YAGER,

Third Party Plaintiff,
V.
GIRARD INSURANCE SERVICES, INC. ; IRA LEE
GIRARD and MARY ANN GIRARD; JANE and JOHN
DOE GIRARD; JOHN and JANE DOES 1-10; ABC
COMPANIES 1-10; XYZ CORPORATIONS 1-10; and,
ABC PARTNERSHIPS 1-10,

Third Party Defendants.

 

 

No. 4:16-CV-00192-JAS

DEFENDANT YAGER AND
LOPEZ’S RESPONSE TO
GIRARD INSURANCE
MOTION IN LIMINE NO. 4:
TO PRECLUDE MR.
YAGER FROM ARGUING
GIRARD INSURANCE
OWED DUTY TO MR.
LOPEZ UNDER THE
THEORIES OF PUBLIC
DUTY OR THIRD-PARTY
BENEFICIARY

Assigned to James Soto

ORAL ARGUMENT
REQUESTED

 

 
Case 4:16-cv-00192-JAS Document 275 Filed 04/01/19 Page 2 of 5

COMES NOW, Defendants/Counter-Plaintiffs Yager and Lopez (hereafter “Yager”),
through their attorney undersigned, and submits their Response to Girard Insurance Motion in
Limine No. 4: To Preclude Mr. Yager From Arguing Girard Insurance Owed Duty to Mr. Lopez
Under the Theories of Public Duty or Third-Party Beneficiary as follows:

The motion in limine is not appropriate as it seeks a determination of law. Further, Girard
does owe Lopez a duty, including but not limited to, that Lopez was a third-party beneficiary and
based on Arizona public policy.

1. The motion impermissively seeks a determination of law

Girard’s request in this motion is not an appropriate motion in limine. This motion solely
seeks to address an issue of law. Girard has already brought a motion for summary judgment on
the issue of duty. Yager responded to the motion for summary judgment, alleging among other
things, that Girard owed a duty of care as a third-party beneficiary and/or based on public
policy. Yager is entitled to assert multiple theories of duty or breach of duty and such is not
prejudicial or cumulative. Nonetheless, this issue already has been addressed and a motion in
limine is not the appropriate forum to relitigate the issue. Further, the page limitations of a
response to a motion in limine prevent Yager from adequately responding to such a complex
issue. Girard’s motion should be denied on this basis. Alternatively, there should be proper
briefing before such a decision is rendered.

II. Girard owes a duty of care as Lopez as a third-party beneficiary

Girard also incorrectly asserts Yager’s claim in this case. Yager asserts that Girard owed
Lopez a duty of care as third-party beneficiary of Pastor. Yager’s claim is a negligence and/or
insurance malpractice claim. Girard cites cases that examine a third-party beneficiary to a

contract claim. However, Yager is not making a contract claim and those cases are not relevant
Case 4:16-cv-00192-JAS Document 275 Filed 04/01/19 Page 3 of 5

to the issue. As noted above, Yager is not asserting that Girard owed a duty to Yager but that
Girard owed a duty to Lopez as a third-party beneficiary to Pastor. Pastor testified that he
requested that Girard add Lopez and his van to the insurance policy and provided all information
requested by Girard. Pastor clearly intended that the addition of Lopez was to allow Lopez to
legally transport passengers to conduct his shuttle business. It was clear to Girard that Pastor
requested liability insurance to allow the shuttle vans on his policy to meet the legal
requirements to transport passengers. Therefore, even if Girard did not know Lopez, a duty of
care was owed to Lopez as a third-party beneficiary to Pastor.

II. Girard owes a duty of care based on Arizona public policy

Girard also incorrectly asserts Yager’s claim regarding public policy. Yager asserts that
Girard owed Lopez a duty of care based on public policy. Arizona law has held that a duty of
care can be based on public policy. Public policy may support the recognition of a duty of care.
Gipson v. Kasey, 214 Ariz. 141, 150 P.3d 208 (2007). Public policy may be found in statutes
and common law. Id. The statute need not explicitly authorize a claim for damages. Id.
Further, the question is not whether the legislature established a statutory duty of care but
whether there is a duty or obligation imposed by the statute. Ontiveros v. Borak, 136 Ariz. 500,
667 P.2d 200 (1983).

The public policy in this case is the mandatory limits of liability insurance to legally
transport passengers and to protect other members of the public. It is uncontroverted that Girard
knew that Lopez’s van was to be added by endorsement to Pastor’s policy. Girard also knew that
the van was to be used to transport passengers and required a mandatory limit of liability
insurance so that the operator could conduct his business legally. Therefore, Girard owed a duty

of care to Lopez based on Arizona’s public policy of requiring minimum limits of liability
Case 4:16-cv-00192-JAS Document 275 Filed 04/01/19 Page 4of5

insurance, as well as the accompanying statutes, that provides penalties for failing to have the
required insurance.

Girard’s reliance on Napier v. Bertram, 191 Ariz. 238, 954 P.2d 1389 (1998) and the
ruling in the underlying case is misplaced. The issue in the underlying case was whether Pastor
owed a duty to Yager, not whether Pastor or anyone else owed a duty to Lopez. Napier simply
states that an insurance agent does not have a duty of care to all travelers on Arizona roads. The
traveler on the Arizona roads was Yager, not Lopez. Yager is not contending that Girard owed a
duty of care to Yager. Yager would agree that such claim is precluded by Napier. However, in
this case, Yager is claiming that Girard owed a duty of care to Lopez. As the Napier court stated,
liability does not extend beyond the owner or operator of the vehicle to reach the insurance
agent who failed to ensure the proper insurance coverage. Napier, Id. The Napier court is
acknowledging an insurance agent’s duty to the owner and operator of the vehicle. Lopez was
the owner and operator of the vehicle that was added by endorsement to Pastor’s policy.
Therefore, Girard owed a duty to Lopez based on Arizona public policy.

IV. Conclusion

Girard’s motion to preclude argument regarding existence of duty pursuant to a third-
party beneficiary or Arizona public policy should be denied because it is not an appropriate
motion in limine since it seeks a ruling of law. Further, Girard does owe a duty of care,
including but not limited to, Lopez was a third-party beneficiary and/or pursuant to Arizona
public policy. Based on the foregoing, Yager respectfully requests that the Court deny the

motion in limine.
Case 4:16-cv-00192-JAS Document 275 Filed 04/01/19 Page 5of5

DATED this 1‘ day of April, 2019.

MINIAT & WILSON, L.P.C.

By: 4s/ Jerald R. Wilson
Jerald R. Wilson
Attorney for Defendants/
Counter-Plaintiffs

CERTIFICATE OF SERVICE

I hereby certify that on April 1, 2019, I electronically transmitted the attached document

to the Clerk’s Office using CM/ECF system for filing.

I further certify that on April 1, 2019, I electronically mailed the attached document to:

LJohnson@edslawfirm.com

Lon Johnson

Christian Dichter & Sluga, P.C.

2700 North Central Avenue, Suite 1200
Phoenix, Arizona 85004

Attorney for Plaintiffs/Counter-Defendants
Wilshire Insurance Company

By: /s/Valerie Shanahan

rbz@manningllp.com
Robert B. Zelms

Manning & Kass,

Ellrod, Ramirez, Trester, LLP

3636 North Central Avenue, 11" Floor
Phoenix, Arizona 85012

Attorneys for Third Party Defendants
Girard Insurance Services, Inc;

Ira Lee Girard and Mary Ann Girard
